Citation Nr: 9922601	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1973.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1998, by the Pittsburgh, Pennsylvania Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for schizophrenia.  The notice of disagreement 
with this determination was received in September 1998.  The 
statement of the case was issued in October 1998.  The 
veteran's substantive appeal was received in October 1998.  
The appeal was received at the Board in December 1998.  


REMAND

Upon reviewing the record, the Board notes that a medical 
certificate from Russell G. Manning, M.D., from the Clarion 
Counseling Center, dated in January 1989, shows that since 
1973 the veteran had, with some regularity, attended the 
clinic.  As the veteran had 90 days of service ending in 
January 1973 the Board believes that all veteran's records 
from the clinic and Dr. Manning should be requested.  Dr. 
Manning also reported that the veteran was hospitalized in 
Dubois, Pennsylvania in 1984 because of threats of homicide, 
sleeplessness, depression, aggression, and general 
disruption.  Dr. Manning also reported that ever since the 
veteran's discharge from the hospital, he was on a regimen of 
Loxitane, Kemadrin, Imipramine, and Restoril, and he had 
maintained remission.  The pertinent diagnosis was 
schizophrenia, residual type.  The Board finds that an 
attempt to obtain these records is warranted.  

The Board also notes that VA Forms 10-7131 and 10-7132 
indicate that the veteran was admitted to a VA hospital in 
June 1990 with a diagnosis of schizophrenia.  At a VA 
compensation examination in August 1990, it was also reported 
that when the veteran was admitted to Highland Drive VA 
Medical Center in June 1990, he was quite agitated, 
screaming, threatening, and paranoid, which necessitating 
placing him in full protective restraints.  Significantly, 
however, that VA hospital report is not of record.  

The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the 
hospital report from Highland Drive VA Medical Center must be 
associated with the file before further review of the 
veteran's claim may be undertaken.  

Additionally, on VA Form 1-9 dated in March 1989, the veteran 
reported that he was in receipt of Supplemental Security 
Income (SSI) benefits.  The evidence used in the Social 
Security Administration (SSA) determination has yet to be 
associated with the veteran's VA record.  Furthermore, there 
is no indication the RO has requested such information from 
the SSA.  In order to ensure that the Board has a thorough 
and complete record in the adjudication of the veteran's 
claim, the RO should obtain the adjudication and medical 
records relating to any SSI disability payments that the 
veteran may be receiving.  

Under the circumstances of this case, the Board finds that 
additional development is required prior to appellate 
disposition of the veteran's claim.  Accordingly, the case is 
hereby REMANDED to the RO for the following actions: 

1.  The RO should request the veteran's 
records from Dr. Manning and Clarion 
County Counseling Center (address: 214 
South 7th Avenue, Clarion, PA 16214) in 
1973 and thereafter and for the veteran's 
period of hospitalization in Dubois, 
Pennsylvania in 1984.  The veteran should 
also be informed that he can obtain such 
records and submit them to the VA.  

2.  The RO should obtain all of the 
veteran's VA treatment records after 
service, which are not currently in the 
claims file.  This should include records 
from the VA on Highland Drive.  All 
records obtained should be associated 
with the veteran's claims file.  

3.  The RO should ask the SSA to provide 
copies of all medical records upon which 
the decision to award the veteran SSI 
disability benefits was based.  All 
records obtained should be associated 
with the veteran's claims file.  

4.  Then the RO should review the claim.  
If the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case, which summarizes 
the pertinent evidence, all applicable 
law and regulations. 

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




